United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                                July 30, 2003
               IN THE UNITED STATES COURT OF APPEALS
                                                          Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                      Clerk



                            No. 02-60683
                          Summary Calendar


DASHRATHABHAI MANILAL PATEL;
MEGHANA PATEL; RONIT PATEL,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. 072-450-496
                         BIA No. 072-450-631
                         BIA No. 072-450-632
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Dashrathabhai Manilal Patel, a citizen of India, petitions

for review of an order from the Board of Immigration Appeals

("BIA") summarily affirming the immigration judge’s ("IJ")

decision to deny his application for asylum or withholding of

removal.   Patel argues that the BIA violated his Fifth Amendment


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60683
                               -2-

rights by summarily affirming the decision of the IJ without

examining the merits of Patel’s asylum claim.   The court has held

that the summary affirmance procedures do not violate due process

and do not deprive the court of a basis for judicial review.

Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).

     Patel argues that the BIA erred as a matter of law in

affirming the IJ’s decision without an opinion because the

case does not meet the requirements for a summary affirmance.

Because the decision of the IJ was correct and does not raise any

substantial factual or legal questions on appeal, the decision

met the criteria for a summary affirmance.   See 8 C.F.R.

§ 1003.1(a)(7)(ii).

     Insofar as Patel challenges the validity of the agency’s

decision, a review of the record reflects that the decision is

supported by substantial evidence and that the evidence in the

record does not compel a contrary conclusion.   See Ontunez-

Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002); Mikhael

v. I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).   Accordingly, the

petition for review is DENIED.